                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO


TIERRA BLANCA RANCH HIGH
COUNTRY YOUTH PROGRAM;
SCOTT CHANDLER; COLETTE CHANDLER;
and BRYCE HALL,

                  Plaintiffs,
                                                                         Case No. 2:15-cv-00850-KRS-GBW

v.

FELIPE GONZALES,

                  Defendant.

              ORDER DENYING WITHOUT PREJUDICE AMENDED MOTION
                          FOR SPOLIATION SANCTIONS

         THIS MATTER comes before the Court on Plaintiffs’ amended motion for spoliation

sanctions. (Doc. 124). The focus of Plaintiffs’ motion are phone conversations between Scott

Chandler and Officer Felipe Gonzales that Plaintiffs say Officer Gonzales recorded, but contrary

to New Mexico Department of Public Safety (“DPS”) policy, did not preserve. 1 According to

Plaintiffs, the recording(s) would corroborate their claim that Officer Gonzales used deceit and

coercion on September 30, 2013 to gain access to the Tierra Blanca Ranch, where Mr. and Mrs.

Chandler operate a program for troubled teens. At the time, Officer Gonzales was investigating

allegations of abuse as well as what turned out be an unrelated fatality from an automobile

accident. In addition to attorneys’ fees, Plaintiffs ask the Court for: (1) judgment in their favor;

(2) alternatively, a ruling that Officer Gonzales lacked consent to enter the Ranch; or (3)

         1
            Plaintiffs’ motion mentions numerous recordings and makes many claims of failure to preserve. In their
reply, however, Plaintiffs focus entirely on a call they say occurred on either September 27 or 28, 2013. (See Doc.
156, at 8) (“Although the request for sanctions is based specifically on the missing audio from either September 27
or 28, the failure to produce other relevant recordings further supports a pattern of failing to produce evidence that
would likely support the Plaintiffs’ case and be determinantal to the Defendant’s case.”) Arguably such a pattern, if
it existed, might support a finding of bad faith. Because the Court does not reach the intent element of the spoliation
analysis, the Court does not consider other allegedly missing recordings.

                                                     Page 1 of 13
alternatively, a jury instruction that the missing recording presumably contained evidence

favorable to Plaintiffs. With the parties’ consent to conduct dispositive proceedings, see 28

U.S.C. § 636(c), the Court has considered the parties’ submissions, the case record, and heard

oral argument on the matter on January 29, 2019. 2 Having done, so the Court DENIES

Plaintiffs’ motion without prejudice.

                                                BACKGROUND

         Together with his wife, Collette, Scott Chandler owns and operates the Tierra Blanca

Ranch High Country Youth Program, “a privately funded program for troubled youths[.]” (Doc.

76, ¶¶ 5-7; 11). The program aims to help “troubled teenagers turn their lives around” by

providing a “simple ranch life.” (Id., ¶11). For many parents, the program is a last resort for

“teenagers [who] have become unmanageable and uncontrollable.” (Id., ¶12). The Ranch,

located in Sierra County New Mexico, has helped youths for over fifteen years.

         In 2012, allegations of abuse at the Ranch surfaced. The Sierra County Sheriff’s Office,

and as is more relevant here, the New Mexico State Police (“NMSP”), opened investigations. In

May 2013, Officer Gonzales was tasked with looking into the accusations. On September 22,

2013, a program resident died in an automobile accident. A Ranch employee was driving the

vehicle at the time, and four other program participants were inside. Officer Gonzales




         2
            The Court pauses to point out a few issues. The docket in this case is unnecessarily cluttered with notices
of depositions. See D.N.M.LR-Civ. 30.1 (“Proof of service of notice of deposition is not filed the Clerk except when
the adequacy or content of the notice is the basis for a motion, or a response to a motion, relating to Fed. R. Civ. P.
30 or 31.”). Although this case has been contentious, not every deposition was the subject of motion practice. The
parties are hereby reminded not to file notices of depositions in the future. More significantly, much of the argument
related to the instant motion takes place in various notices of supplemental filings. These documents amount to
surreplies taken without leave of court. See D.N.M.LR-Civ. 7.4(b). The point is not to be overly formalistic with
the rules, but to ensure that each party has a full opportunity to respond/reply to new information, argument, and
evidence. What is more, the attachment to the notices of filing, the actual evidence presented to the Court, was not
highlighted or underlined to point out the significance of the information, leaving the Court to comb through the
information without context. In the future, the Court will not do so and may strike the non-conforming filings sua
sponte.

                                                     Page 2 of 13
investigated the crash as part of the abuse allegations, although he later determined the two

matters were unrelated.

       On September 30, 2013 at about 10:15 a.m., Gonzales, five other officers from the New

Mexico State Police, and five officials from New Mexico’s Children, Youth, and Families

Department arrived at the Ranch to conduct interviews of the teens and Mr. Chandler. Ms.

Chandler met the officers and others at the Ranch’s gate; Mr. Chandler was in Deming at a

counselling session with the Ranch employee involved in the automobile accident. The four

teens with knowledge of the crash were also at Ranch. The other nine program participants were

working about forty-five minutes away from the Ranch. Ultimately, Ms. Chandler let the

officials onto the property, the remaining youths joined the others at the Ranch, and the youths

were interviewed. The Court is unsure from the present record whether Mr. Chandler returned to

the Ranch before the youths were interviewed and whether he was interviewed on September 30,

2013. This litigation ensued.

       As is relevant here, Plaintiffs claim that Officer Gonzales’s warrantless entry violated the

Fourth Amendment. Although Mr. Chandler and Officer Gonzales arranged through a series of

phone conversations beginning on September 24, 2013 for Officer Gonzales to come to the

Ranch and conduct interviews on September 30, 2013, Plaintiffs say Officer Gonzales

misrepresented the investigation’s scope. Mr. Chandler believed that he and Officer Gonzales

agreed only the four youths involved in the crash would be interviewed, although the interview

would cover the allegations of abuse as well; Officer Gonzales would not interview Mr.

Chandler at the same time as the children; and the other nine youth Ranch residents would not be

disturbed from their routine. Officer Gonzales denies any misrepresentations and maintains that

he received consent to enter. It is undisputed that Officer Gonzales did not inform Mr. and Mrs.



                                            Page 3 of 13
Chandler that the other law enforcement officers and CYFD personnel would accompany him to

the Ranch. Following motion practice, the Court’s predecessor ruled there was triable issue of

fact whether, under the totality of the circumstances, consent was coerced.

        The instant motion centers around the conversations occurring during the period of

September 24 through September 30, 2013 when Mr. Chandler and Officer Gonzales discussed

the prospective interviews. (Doc. 124). During this period, Officer Gonzales had a general

practice of recording his phone calls on the files he worked, including the Ranch investigation.

(Doc. 103, at 12). Officer Gonzales would hold a portable Olympus digital recorder next to his

office phone and switch on the speaker during calls. (Id.). Each day, Officer Gonzales would

endeavor to upload the digital files to his local computer and to the NMSP server. (Id.). This

practice is consistent with DPS’s “Use of Recording Equipment,” contained within its “Policies

and Procedures,” which generally requires an officer to carry a portable recorder and utilize it “to

document citizen encounters that take place outside the close proximity of the patrol unit” and

“upload their digital audio recorders onto the server daily or a soon as practical” (Doc. 124, at

29). The same guidelines prohibit an officer from “eras[ing], reus[ing], or in any manner

alter[ing]recordings” unless “no longer needed for court proceedings or Departmental

purposes[.]” (Id., at 31).

        The filings in this case include a transcript of a recorded conversation between Mr.

Chandler and Officer Gonzales on September 24, 2013 when Officer Gonzales first contacted

Mr. Chandler and a recording as well as transcripts of a conversation on September 30, 2013

when Officer Gonzales arrived at the Ranch. (See Docs. 51-2; 185-1). Mr. Chandler was not at

the Ranch on September 30, 2013 when Officer Gonzales arrived, but spoke to Officer Gonzales

over Ms. Chandler’s cell phone, which Officer Gonzales captured, in part, with his portable



                                            Page 4 of 13
device. (Id.). In the recording from the 30th, Mr. Chandler disputes that Officer Gonzales told

Mr. Chandler all program participants would be interviewed and that Mr. Chandler was to be

interviewed that day at the Ranch as well. (See Doc. 185-1, Track 5). Mr. Chandler protests

having to disrupt the boys working away from the Ranch and bring them back. (Id.). During the

call, Officer Gonzales insists he clarified what would happen during a “Friday” telephone

conversation, which Officer Gonzales says he recorded. (Id.). According to a 2013 calendar, the

Friday before September 30 was September 27, 2013. Either as part of initial disclosures or

pursuant to written discovery, Officer Gonzales has not produced any other recordings of

telephone conversations between him and Mr. Chandler.

       Drawing on the “Friday” conversation, other indicia of missing recordings, and most

recently, Mr. Chandler’s cell-phone records Officer Gonzales produced in discovery that Officer

Gonzales obtained pursuant to a warrant as part of the criminal investigation, Plaintiffs assert a

conversation took place on September 27 or 28, 2013, Officer Gonzales recorded it, and Officer

Gonzales failed to persevere it. (See Docs. 124; 189). Initially and during oral argument, Officer

Gonzales maintained there was no proof a phone call ever occurred. (Doc. 190-1, at 1-2).

Shortly after turning over the call log, Officer Gonzales’s attorney acknowledged in an affidavit

“it appears there may have been at least one (1) phone call between Scott Chandler’s cell phone

and a telephone number at the New Mexico State Police office in Las Cruces, NM on September

28, 2013.” (Id.).

                                           ANALYSIS

       “Spoliation” involves “the intentional or negligent destruction or loss of tangible and

relevant evidence which impairs a party’s ability to prove or defend a claim.” Browder v. City of

Albuquerque, 209 F. Supp. 3d 1236, 1243 (D.N.M 2016) (internal citation omitted). If



                                            Page 5 of 13
appropriate, the Court may sanction a litigant for spoliation under its inherent authority. See

Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) (explaining that “by their very creation,”

federal courts are vested with powers, including “the ability to fashion an appropriate sanction

for conduct which abuses the judicial process”). “[S]poliation sanctions are proper when (1) a

party has a duty to preserve evidence because it knew, or should have known, that litigation was

imminent, and (2) the adverse party was prejudiced by the destruction of the evidence.” EEOC v.

JetStream Ground Servs., 878 F.3d 960, 964 (10th Cir. 2017) (citation omitted). The party

seeking sanctions must prove, by a preponderance of the evidence, that the opposing party failed

to preserve evidence or destroyed it. See Browder, 209 F. Supp. 3d at 1243. In a nutshell, the

analysis requires the Court to first determine if sanctions are warranted and then decide what

sanction to impose in the exercise of restraint and discretion. See Chambers, 501 U.S. at 45. In

this case, the Court reaches only the first question.


                                    A. The Propriety of Sanctions

                                 1. Obligation to safeguard evidence

       Officer Gonzales had a duty to preserve all recordings he made between September 24

and 30, 2013. Section 6(B) of New Mexico’s Department of Public Safety Policies & Procedures

on Use of Recording Equipment provides required Officer Gonzales to do so, (see Doc. 124, at

32), and courts generally have accepted entity regulations as sources of a duty to safeguard

tangible items that exist. See, e.g., Hicks v Gates Rubber Co., 8333 F.2d 1406, 1418-19

(examining failure to adhere to federal regulation requiring preservation of employment records).

In any event, Officer Gonzales does not dispute this point or claim he lacked notice of potential




                                             Page 6 of 13
litigation. 3 Instead, Officer Gonzales contends there was nothing to preserve: He contends

Plaintiffs’ only evidence of contact between Mr. Chandler and Officer Gonzales on September

27 or 28, 2013 is Mr. Chandler’s uncorroborated affidavit. And even if a conversation occurred,

Officer Gonzales submits, there is no proof a recording existed and was lost or destroyed.

         With the latest round of discovery, Officer Gonzales’s position is less certain. Although

the parties leave the Court to decipher the phone logs, it appears Officer Gonzales’s number at

NMSP’s office in Las Cruces called Mr. Chandler’s cell phone on September 28, 2013 at 2:30

p.m., with the call lasting for 377 seconds; and Mr. Chandler’s cell phone called Officer

Gonzales’s office once on September 28, 2013 at 3:03 p.m., and twice on September 27, 2013 at

1:16 p.m. and 2:46 p.m., respectively with the calls lasting for 100, 83, and 92 seconds

respectively. (See Doc. 189-1, at 7-8). Contrary to Officer Gonzales’s contention, the phone logs

corroborate telephone contact between Officer Gonzales and Chandler during the time in

question. Furthermore, even before these records were produced, other circumstantial evidence

of a conversation existed. Officer Gonzales referred to a “Friday” (September 27, 2013) call

during the September 30, 2013 conversation, told Ms. Chandler that he had spoken to Mr.

Chandler on “Friday” and mentioned conversations with Mr. Chandler between September 25

and 30, 2013 in an October 7, 2103 police report. 4


          3
            Such a contention would likely fail; as of October 9, 2013, there was litigation in state court arising from
the September 30, 2013 interviews of the kids at the Ranch. See State ex rel. Children, Youth & Families Dep't v.
Scott C., 365 P.3d 27, 29 (N.M. Ct. App. 2016) (describing factual background).
          4
            (See Doc. 185, Track 5) (capturing September 30, 2013 conversation between Mr. Chandler and Officer
Gonzales over Ms. Chandler’s speaker phone) (Mr. Chandler: “You did not tell me this, You did not tell me this.”;
Officer Gonzales: “Yes, I did, sir.”; Mr. Chandler: In your voicemail, . . . you said you wanted to talk to the boys
that were in the accident.”; Officer Gonzales: “Then when we talked on Friday, which the conversation was
recorded, I tell you that I want to talk to everybody pertaining to [the abuse investigation] . . .”) (emphasis added);
Doc. 185., Track 6 (recording conversation with Ms. Chandler at the gate of the Ranch on September 30, 2013) (Ms.
Chandler: “He says that he even has the voicemail that clearly states that it was the four boys from the accident that
you wanted to speak with today”; Officer Gonzales: “Cause I recorded . . . our phone conversation on Friday, and I
told him we are going to want to interview those four kids and all kids at the Ranch and that is why I’d asked him
how many kids do you have at the Ranch and that’s when he told me I have thirteen. Like okay, awesome, I would
like you cooperation to interview all those kids at the ranch, and he was like oh, okay . . . . It took us a while, me and

                                                      Page 7 of 13
        Although the phone logs lend credence to Plaintiffs’ position, they are not proof positive

of spoliation; and the records create other confusion that casts doubt on the parties’ recollections.

For instance, the documents do not disclose the substance of the calls, who spoke on the phone,

and whether a conversation actually occurred, as opposed to a party leaving a telephone message

or waiting on hold. Additionally, Mr. Chandler described a lengthy conversation on September

28, 2013, but the longest call on that day was approximately six minutes. (Compare Doc. 94, at

48 with Doc. 189, at 7-8). And there were at least one other call on that day and two additional

calls on the September 27, 2013. (See Doc. 189, at 8). In other words, there are a total of four

calls where Plaintiffs say there was one and where Officer Gonzales maintained there were none.

On motion practice alone, the Court cannot determine when the allegedly favorable conversation

occurred. Despite Plaintiffs’ plausible argument that the call took place on September 27 or 28,

2013, the uncertainty in the present record means they have not carried their burden.

        Even if the conversation occurred as Plaintiffs contend, they must still prove that Officer

Gonzales recorded the call. There is circumstantial evidence to that effect. Officer Gonzales

noted in an October 7, 2013 police report not only that there were conversations between

September 25 and 30, but also that they were recorded. (Doc. 124, at 71). Officer Gonzales

testified at his deposition that recordings were missing from that time period. (Id., at 65). And

Officer Gonzales told Mr. and Ms. Chandler on September 30, 2013 that he recorded the

“Friday” call. (See Doc. 185, Track 5, Track 6). None of this information precludes human error

or technical difficulties that could explain why no recording exists. Officer Gonzales explained

in his affidavit that “[t]here have been times that phone conversations were not recorded due to


Chandler, me and Scott; we talked for a while. . . .”); & Doc. 124, at 71 (Officer Gonzales October 7, 2013 police
report) (explaining that on September 25, 2013 “and the dates to follow, [Officer Gonzales] spoke to Scott Chandler
via telephone (conversations were recorded)” and the two “agreed that on Monday, September 30, 2013, [Officer
Gonzales] and other agents would interview the thirteen children who currently reside at the ranch.”)


                                                   Page 8 of 13
issues beyond my direct control, such as . . . equipment failure [of the digital recorder] or

batteries dying[.]” (Doc. 103, at 13). Specifically, Officer Gonzales averred that “[b]ased on the

complete absence of the recoding . . . there may have been an error with the equipment recording

the alleged call[.]” (Id.). Determining whether Officer Gonzales recorded the conversation

requires assigning different weight to competing facts and evaluating the credibility of witnesses,

which are tasks typically reserved for a trial. On the present record, Plaintiffs have not proven

the evidence existed and was lost or destroyed.

                                             1. Prejudice

       “The burden is on the aggrieved party to establish a reasonable possibility, based on

concrete evidence rather than a fertile imagination, that access to the lost material would have

produced evidence favorable to his cause.” Gates Rubber Co. v. Bando Chem. Indus., 167 F.R.D.

90, 104 (D. Colo. 1996). Prejudice is also assessed in terms of relevance: the spoliated evidence

must be relevant to the case to qualify under this prong. In fact, “[t]he degree of prejudice

suffered by a party who experiences spoliation is generally measured in terms of how the

unavailability of the spoliated evidence affects proof of the party’s claim or claims.” Session v.

Romero, 2019 U.S. Dist. LEXIS 4389, at *7-8 (D. Colo. Jan. 10, 2019). As above, the Court

cannot resolve this element of the analysis on motion practice.

       Plaintiffs maintain the missing recording “would support Mr. Chandler’s claim that he

only agreed to have four youths who were involved in a car accident . . . interviewed and only if

either he or someone else from the [Ranch] were at the interviews.” (Doc. 124, at 4).

Additionally, Plaintiffs say, the recording would “support Mr. Chandler’s statements that he was

not informed that he was a subject of the investigation” that Officer Gonzales “would be

accompanied by numerous other State Police officers and personnel from CYFD, and that the



                                             Page 9 of 13
intent was to interview all of the youths residing at the Ranch.” (Id., at 5). The relevance of the

recording is not immediately clear—whatever deceit Gonzales used during the “Friday”

conversation, Officer Gonzales’s intentions were known to the Chandlers on September 30

before Officer Gonzales and the others entered the Ranch. Nonetheless, the “Friday”

conversation could corroborate Plaintiffs’ position that Officer Gonzales consistently

misrepresented his plans, which might bear on the voluntariness of consent on the 30th. The call

could underscore Officer Gonzales’s failure to inform Mr. Chandler that Officer Gonzales would

be accompanied by numerous other State Police officers and personnel from CYFD, and that the

intent was to interview all of the youths residing at the Ranch, as well as Mr. Chandler.

       Circumstantial evidence rebuts some of Plaintiffs’ claims of favorable evidence. During

the first conversation on September 24, 2013, Officer Gonzales told that Mr. Chandler that

Officer Gonzales wanted to interview as many youths as possible and as to both the accident and

the allegations of abuse:


       OFFICER GONZALEZ:              . . . Like I said, I would like to get everybody's side
                                      of the story as far as my investigation and their
                                      investigation because unfortunately it's all links
                                      together. They are kids at your ranch still.

       SCOTT CHANDLER:                I'm trying to understand. Like the guys involved in
                                      the accident, is it regarding the accident? Or is it
                                      regarding all this other stuff?

       OFFICER GONZALEZ:              It's going to regard both, unfortunately. Hello? Are
                                      you there Mr. Chandler?

       SCOTT CHANDLER:                Yes.
       ...

       OFFICER GONZALEZ:              Okay. Well unfortunately -- How many kids total
                                      do you have in the ranch?

       SCOTT CHANDLER:                Thirteen.

                                             Page 10 of 13
       OFFICER GONZALEZ:              Oh, okay. I thought it was like twenty something.

       SCOTT CHANDLER:                No.

       OFFICER GONZALEZ:              Okay. Thirteen.

       SCOTT CHANDLER:                I was just was wondering why we picked them and
                                      who picked them and it still looks to me like,
                                      overall, the other matter especially since a lot of
                                      these kids weren't even here at that time.

       OFFICER GONZALEZ:              Okay.

       SCOTT CHANDLER:                Why we can't just stick to the guys who are on the
                                      outside and the parents and stuff like that too, and
                                      their side of it?

       OFFICER GONZALEZ:              Well, like I said I want to interview everybody
                                      possible, even people on the outside, but I have
                                      people from the outside. I don't have none of that
                                      information, so if I were to meet with you and you
                                      were to give me all of that information that would
                                      be perfect too, but it has to be fair to everybody. I
                                      can't just get people who have graduated from the
                                      program. It has to be people who maybe just left the
                                      program.

(Doc. 51-2, at 23; 32-33) (grammatical irregularities in the original).

       Officer Gonzales also gave his version of the substance of the “Friday” conversation

when he spoke to the Chandlers on September 30, 2013. (See Doc. 185, Track 5 (capturing

September 30, 2013 conversation between Mr. Chandler and Officer Gonzales over Ms.

Chandler’s speaker phone) (Mr. Chandler: “You did not tell me this, You did not tell me this.”;

Officer Gonzales: “Yes, I did, sir.”; Mr. Chandler: In your voicemail, . . . you said you wanted to

talk to the boys that were in the accident.”; Officer Gonzales: “Then when we talked on Friday,

which the conversation was recorded, I tell you that I want to talk to everybody pertaining to [the

abuse investigation] . . .”) (emphasis added); Track 6 (recording conversation with Ms. Chandler

at the gate of the Ranch on September 30, 2013) (Ms. Chandler: “He says that he even has the
                                            Page 11 of 13
voicemail that clearly states that it was the four boys from the accident that you wanted to speak

with today”; Officer Gonzales: “Cause I recorded . . . our phone conversation on Friday, and I

told him we are going to want to interview those four kids and all kids at the Ranch and that is

why I’d asked him how many kids do you have at the Ranch and that’s when he told me I have

thirteen.”)).

        Based upon the various competing versions of events concerning the number and timing

of calls between Mr. Chandler and Officer Gonzales, the Court is not convinced that the “Friday”

call was not actually the call between them on September 24, 2013. As Officer Gonzales

describes it, the substance of the “Friday” call sounds very similar to the substance of the

September 24, 2013 telephone call, which was recorded. However, even if there was a telephone

call between Mr. Chandler and Officer Gonzales on Friday, September 27, 2013, Officer

Gonzales recorded the telephone call and failed to preserve the recording, the Court cannot

resolve the prejudice question based on the evidence before it —whether there is a “reasonable

possibility, based on concrete evidence rather than a fertile imagination, that access to the lost

material would have produced evidence favorable to [Plaintiffs’] cause.” Gates Rubber Co, 167

F.R.D. at 104. There are competing, plausible inferences as to what was said during the call, and

determining the more reasonable scenario is ill-suited to motion practice. The same is true as to

the other elements of spoliation: when precisely the call occurred and whether Officer Gonzales

recorded the conversation.

        While the Court will not grant relief here, the Court will not foreclose Plaintiffs from

examining witnesses at trial as to the elements of spoliation and renewing their motion after the

presentation of evidence outside the presence of the jury. At trial, the Court will have the tools




                                            Page 12 of 13
traditionally available to make findings and assess credibility to determine whether the

preponderance of the evidence warrants some form of sanction.

                                         CONCLUSION

       Although there is circumstantial evidence of the call Plaintiffs claim took place on either

September 27 or 28, 2013, the Court cannot discern on the basis of motion practice when exactly

the call took place, whether Officer Gonzales recorded it, and whether, if it was recorded and lost

or destroyed, the call included information favorable to Plaintiffs’ case. Plaintiffs have therefore

not met their burden to prove spoliation on the present record. The Court, however, will not

foreclose Plaintiff from examining witnesses at trial on the issue of spoliation and renewing their

motion outside the presence of the jury after the presentation of the evidence.

       IT IS, THEREFORE, ORDERED that Plaintiffs’ amended motion for spoliation

sanctions (Doc. 124) is DENIED without prejudice. Plaintiffs may renew their motion at trial

as set forth above.



                                              ____________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
                                              Presiding by Consent




                                            Page 13 of 13
